IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs December 2, 2014

                STATE OF TENNESSEE v. ALEXA WILLIAMS
                     aka ELIZABETH WILLIAMS EL

                   Appeal from the Circuit Court for Carroll County
                        No. 14CR77      Donald Parish, Judge


               No. W2014-01457-CCA-R3-CD - Filed January 20, 2015


The defendant, Alexa Williams, also known as Elizabeth Williams El, timely appeals pro se
her Carroll County Circuit Court jury convictions of one count each of driving a motor
vehicle while the privilege to drive was suspended, driving an unregistered automobile, and
operating a motor vehicle without evidence of financial responsibility. The defendant claims
on appeal (1) that “the trial court erred by issuing an in personam judgment without personal
jurisdiction over the blood and flesh woman” and (2) that “the trial court erred in procuring
a trial without evidence of a motor vehicle or traffic on the highway.” Upon our review of
the record and the briefs in this case, we affirm the judgments of the trial court.

            Tenn. R. App. P. 3; Judgments of the Criminal Court Affirmed

J AMES C URWOOD W ITT, J R., J., delivered the opinion of the Court, in which D. K ELLY
T HOMAS, J R., and R OGER A. P AGE, JJ., joined.

Alexa Williams aka Elizabeth Williams El, Huntingdon, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Jeffrey D. Zentner, Assistant Attorney
General; Hansel McCadams, District Attorney General; and R. Adam Jowers, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                          OPINION

               The defendant, describing herself in her brief as a “woman on the land,”
essentially claims that the trial court erred in failing to grant her pretrial motion to dismiss
the indictment, and she argues that the trial court failed “to place into the record a Driver’s
License signed by the licensee to validate the full legal name, date of birth and residency”
and that the court quashed her subpoena for an assistant district attorney general to “bring
forth a Driver’s License to validate the information in the complaint.” In her brief, she
maintains that she has not “waived [her] right for a privilege of possessing a license to be
ordered by the trial court and to be prosecuted as a Driver pursuant to Tenn. Code Ann.
[section] 55-50-102(17) without evidence of a Driver’s License.” The record shows that the
trial court held hearings on her motion to dismiss and the State’s motion to quash the
subpoena of the assistant district attorney general. The defendant claims on appeal that the
trial court erred by denying her pretrial motion to dismiss the indictment against her and that
she should be “discharged for lack of personal jurisdiction over the blood and flesh woman.”

              Further, the defendant claims that the trial court erred by “procuring a trial
without evidence of a motor vehicle or traffic on the highway.” As best as we can
comprehend the claim, the defendant posits that the trial court lacked jurisdiction over the
subject matter of the case – a motor vehicle. She claims in her brief that the trial court failed
“to show” that the “preferred vehicle was registered and classified by the Dept. as a motor
vehicle.”

               The record on appeal indicates that the defendant was tried and convicted by
a jury of the charges of driving a motor vehicle while her privilege to drive was suspended,
driving an unregistered automobile, and operating a motor vehicle without evidence of
financial responsibility. The defendant challenges neither the verdicts nor the evidence or
procedure employed to obtain the convictions. No transcript of the trial appears in the
record. The defendant appears to be asserting that the State failed to prove its case in the
pretrial motions hearings.1

                “A motion to dismiss under [Tennessee Rule of Criminal Procedure] 12 allows
the trial court to decide issues that are ripe for resolution without a full trial on the merits.
This preliminary procedure is designed to avoid ‘unnecessary interruption and inefficiency’
and it secures the right of the State to appeal without offending double jeopardy.” State v.
Sherman, 266 S.W.3d 395, 403 (Tenn. 2008) (quoting State v. Goodman, 90 S.W.3d 557,
561 (Tenn. 2002)). “Generally speaking,” our supreme court has said, “pre-trial motions to
dismiss that are ‘capable of determination’ involve questions of law, rather than fact.”
Sherman, 266 S.W.3d at 403. “When considering such a motion, however, the trial court

        1
          The record contains transcripts of these pretrial hearings, and we note that the transcripts reflect
that, in open court, the State delivered to the defendant copies of “the actual affidavit that was signed by”
the officer; a “blank ticket or the citation that was issued in this matter”; the officer’s report; the “CAD
report” emanating from the officer’s calling in of the vehicle identification number and showing “who it was
registered to . . . and who – and whether the tag was on file or not”; a report showing the officer’s running
the request “through dispatch” and “also showing the status of her driver’s license”; and the “certified copy
of the driving history.”

                                                     -2-
may make some findings of fact, so long as it does not encroach upon the province of the
jury.” Id. (citing United States v. Jones, 542 F.2d 661, 665 (6th Cir. 1976)). Pretrial
dismissal is not warranted when the State might establish other or additional facts at trial to
contradict the facts claimed by the Rule 12 movant. Id. at 407.

               In the present case, we hold that the trial court did not err by denying the
motion to dismiss. The defendant presented nothing to indicate that the trial court lacked
jurisdiction over the defendant, who obviously appeared before the court, or over the subject
matter of the criminal case. We note that the indictment alleges the commission of criminal
offenses and that the trial court is empowered to adjudicate criminal cases. See T.C.A. § 16-
10-102.

              Accordingly, the judgments of the trial court are affirmed.

                                                    _________________________________
                                                    JAMES CURWOOD WITT, JR., JUDGE




                                              -3-